                      Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 1 of 24

Fill in this information to identify the case:

United States Bankruptcy Court for the:
                           Southern District of Texas
                                          (State)                                                                                 ☐ Check if this is an
Case number (if known):                                       Chapter      11                                                         amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/16
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                               Vanguard Natural Resources, Inc.


                                                 VNR Finance Corp.
2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   XX-XXXXXXX


4. Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                      of business
                                          5847 San Felipe
                                          Number            Street                                    Number         Street

                                          Suite 3000
                                                                                                      P.O. Box
                                          Houston                          TX          77057
                                          City                            State      Zip Code         City                         State      Zip Code

                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business
                                          Harris County
                                          County                                                      Number         Street




                                                                                                      City                         State      Zip Code


5. Debtor’s website (URL)                 www.vnrenergy.com

6.   Type of debtor                       ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☐ Partnership (excluding LLP)

                                          ☐ Other. Specify:




      Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1
                      Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 2 of 24
Debtor            Vanguard Natural Resources, Inc.                                   Case number (if known)
           Name



                                            A. Check One:
7.   Describe debtor’s business
                                            ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                            ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                            ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                            ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                            ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                            ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                            ☒ None of the above

                                            B. Check all that apply:
                                            ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                            ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                               § 80a-3)
                                            ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                            C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                            2111 (Oil and Gas Extraction)

8. Under which chapter of the               Check One:
   Bankruptcy Code is the
   debtor filing?                           ☐ Chapter 7

                                            ☐ Chapter 9

                                            ☒ Chapter 11. Check all that apply:

                                                                ☐ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                                  insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                                  4/01/19 and every 3 years after that).
                                                                ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                                  debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                  of operations, cash-flow statement, and federal income tax return, or if all of these
                                                                  documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                ☐ A plan is being filed with this petition.

                                                                ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                                  creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                ☒ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                  Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                  Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                                  Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                                ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                  12b-2.
                                            ☐ Chapter 12

9. Were prior bankruptcy cases         ☐ No
   filed by or against the debtor      ☒ Yes.        District   Southern District       When     02/01/2017       Case number      See Rider 1
   within the last 8 years?                                     of Texas                         MM/DD/YYYY
     If more than 2 cases, attach a                  District                           When                      Case number
     separate list.                                                                              MM/DD/YYYY

10. Are any bankruptcy cases            ☐ No
    pending or being filed by a         ☒ Yes.                                                                    Relationship     Affiliate
                                                     Debtor     See Rider 2
    business partner or an
    affiliate of the debtor?                         District   Southern District of Texas
     List all cases. If more than 1,                                                                              When             03/31/2019
     attach a separate list.                         Case number, if known _______________________                                 MM / DD / YYYY



     Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 2
                        Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 3 of 24
    Debtor           Vanguard Natural Resources, Inc.                                  Case number (if known)
              Name



    11. Why is the case filed in this      Check all that apply:
        district?
                                           ☒    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                district.
                                           ☒    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


    12. Does the debtor own or have        ☒ No
        possession of any real             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        property or personal property
        that needs immediate                         Why does the property need immediate attention? (Check all that apply.)
        attention?
                                                     ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                           safety.
                                                           What is the hazard?

                                                     ☐     It needs to be physically secured or protected from the weather.

                                                       ☐   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                           attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                           assets or other options).
                                                     ☐     Other


                                                     Where is the property?
                                                                                          Number          Street



                                                                                          City                                  State       Zip Code



                                                     Is the property insured?
                                                     ☐ No

                                                     ☐ Yes.     Insurance agency

                                                                Contact name
                                                                Phone




                           Statistical and administrative information

    13. Debtor's estimation of            Check one:
        available funds
                                          ☒ Funds will be available for distribution to unsecured creditors.
                                          ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

    14. Estimated number of               ☐     1-49                       ☒     1,000-5,000                        ☐    25,001-50,000
        creditors                         ☐     50-99                      ☐     5,001-10,000                       ☐    50,001-100,000
                                          ☐     100-199                    ☐     10,001-25,000                      ☐    More than 100,000
                                          ☐     200-999



    15. Estimated assets1                 ☐     $0-$50,000                 ☐     $1,000,001-$10 million              ☐   $500,000,001-$1 billion
                                          ☐     $50,001-$100,000           ☐     $10,000,001-$50 million             ☒   $1,000,000,001-$10 billion
                                          ☐     $100,001-$500,000          ☐     $50,000,001-$100 million            ☐   $10,000,000,001-$50 billion
                                          ☐     $500,001-$1 million        ☐     $100,000,001-$500 million           ☐   More than $50 billion




1
       Estimated assets reflect the latest available, unaudited information and are based on the Debtor’s book values.

       Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
                    Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 4 of 24
Debtor           Vanguard Natural Resources, Inc.                                    Case number (if known)
          Name




16. Estimated liabilities            ☐       $0-$50,000                  ☐    $1,000,001-$10 million                 ☐   $500,000,001-$1 billion
                                     ☐       $50,001-$100,000            ☐    $10,000,001-$50 million                ☒   $1,000,000,001-$10 billion
                                     ☐       $100,001-$500,000           ☐    $50,000,001-$100 million               ☐   $10,000,000,001-$50 billion
                                     ☐       $500,001-$1 million         ☐    $100,000,001-$500 million              ☐   More than $50 billion

                   Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of         petition.
    debtor
                                         I have been authorized to file this petition on behalf of the debtor.
                                         I have examined the information in this petition and have a reasonable belief that the information is true and
                                         correct.

                                I declare under penalty of perjury that the foregoing is true and correct.

                                         Executed on            03/31/2019
                                                              MM/ DD / YYYY


                                              /s/ R. Scott Sloan                                                 R. Scott Sloan
                                              Signature of authorized representative of debtor                Printed name

                                              Title                   President and Chief Executive Officer




18. Signature of attorney                     /s/ Brian E. Schartz                                           Date        03/31/2019
                                              Signature of attorney for debtor                                           MM/ DD/YYYY



                                              Brian E. Schartz, P.C.
                                              Printed name
                                              Kirkland & Ellis LLP
                                              Firm name
                                              609 Main Street
                                              Number                     Street
                                              Houston                                                                Texas             77002
                                              City                                                                   State               ZIP Code

                                              (713) 836-3600                                                         brian.schartz@kirkland.com
                                              Contact phone                                                               Email address
                                              24099361                                            Texas
                                              Bar number                                          State




   Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
                    Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 5 of 24
    Official Form 201A (12/15)



                                                 UNITED STATES BANKRUPTCY COURT
                                                    SOUTHERN DISTRICT OF TEXAS
                                                         HOUSTON DIVISION

                                                                           )
     In re:                                                                )      Chapter 11
                                                                           )
     VANGUARD NATURAL RESOURCES, INC.,                                     )       Case No. 19-___________(___)
                                                                           )
                                       Debtor.                             )
                                                                           )

    Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11

          1. If any of the debtor’s securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file
      number is   001-33756

          2. The following financial data is the latest available information and refers to the debtor’s condition on
      February 28, 2019


              (a)   Total assets                                                  $    $1,477,699,661.232
              (b)   Total debts (including debts listed in 2.c., below)           $    $1,196,354,335.36
              (c)   Debt securities held by more than 500 holders
                                                                                                                       Approximate
                                                                                                                       number of
                                                                                                                       holders:
              secured     ☐    unsecured     ☐    subordinated      ☐      $
              secured     ☐    unsecured     ☐    subordinated      ☐      $
              secured     ☐    unsecured     ☐    subordinated      ☐      $
              secured     ☐    unsecured     ☐    subordinated      ☐      $
              secured     ☐    unsecured     ☐    subordinated      ☐      $


              (d)   Number of shares of preferred stock                                                                0
                                                                                                                       20,124,080 issued and
              (e)   Number of shares of common stock                                                                   outstanding3


              Comments, if any:




           3. Brief description of debtor’s business: The Debtors are an oil and natural gas company with production
      and development activities in the Rocky Mountain, Mid-Continent, Gulf Coast, and West Texas regions of
      the United States.

           4. List the names of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the
      voting securities of debtor:
      Marathon Asset Management (24.4%), Contrarian Capital Management (16.7%), Morgan Stanley & Co. LLC (10.9%),
      Monarch Alternative Capital LP (10.2%), Silver Point Capital, L.P. (7.0%), J.P. Morgan Chase & Co. (6.3%), Fidelity
      Management & Research LLC (6.0%).




2
    Estimated assets reflect the latest available, unaudited information and are based on the Debtor’s book values.

3
    As of March 27, 2019.




    Official Form 201A                                      Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                 Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 6 of 24



     Fill in this information to identify the case:


United States Bankruptcy Court for the:
                           Southern District of Texas
                                         (State)                                                  ☐ Check if this is an
Case number (if known):                                 Chapter    11                                 amended filing



                                                                  Rider 1

                             Prior bankruptcy cases filed by the debtor within the last 8 years

Vanguard Natural Resources, LLC                                         Case No. 17-30560
Eagle Rock Acquisition Partnership, L.P.                                Case No. 17-30570
Eagle Rock Acquisition Partnership II, L.P.                             Case No. 17-30571
Eagle Rock Energy Acquisition Co., Inc.                                 Case No. 17-30565
Eagle Rock Energy Acquisition Co. II, Inc.                              Case No. 17-30566
Eagle Rock Upstream Development Company, Inc.                           Case No. 17-30568
Eagle Rock Upstream Development Company II, Inc.                        Case No. 17-30569
Escambia Asset Co. LLC                                                  Case No. 17-30573
Escambia Operating Co. LLC                                              Case No. 17-30574
Encore Clear Fork Pipeline LLC                                          Case No. 17-30572
Vanguard Natural Gas, LLC                                               Case No. 17-30562
Vanguard Operating, LLC                                                 Case No. 17-30561
VNR Finance Corp.                                                       Case No. 17-30563
VNR Holdings, LLC                                                       Case No. 17-30564
                  Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 7 of 24



      Fill in this information to identify the case:


 United States Bankruptcy Court for the:
                            Southern District of Texas
                                          (State)                                                    ☐ Check if this is an
 Case number (if known):                                 Chapter    11                                   amended filing


                                                                   Rider 2

                       Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in the United
States Bankruptcy Court for the Southern District of Texas for relief under chapter 11 of title 11 of the United States
Code. The Debtors have moved for joint administration of these cases under the case number assigned to the
chapter 11 case of Vanguard Natural Resources, Inc.

 Vanguard Natural Resources, Inc.
 Eagle Rock Acquisition Partnership, L.P.
 Eagle Rock Acquisition Partnership II, L.P.
 Eagle Rock Energy Acquisition Co., Inc.
 Eagle Rock Energy Acquisition Co. II, Inc.
 Eagle Rock Upstream Development Company, Inc.
 Eagle Rock Upstream Development Company II, Inc.
 Escambia Asset Co. LLC
 Escambia Operating Co. LLC
 Vanguard Natural Gas, LLC
 Vanguard Operating, LLC
 VNR Holdings, LLC
             Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 8 of 24



                                    UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

                                                         )
    In re:                                               )     Chapter 11
                                                         )
    VANGUARD NATURAL RESOURCES, INC.,                    )     Case No. 19-___________(___)
                                                         )
                             Debtor.                     )
                                                         )

                                     LIST OF EQUITY SECURITY HOLDERS1

                                                                                     TYPE OF
                                                      ADDRESS OF EQUITY                           PERCENTAGE
       DEBTOR            EQUITY HOLDERS                                              EQUITY
                                                          HOLDER                                     HELD
                                                                                    SECURITY2
                                                  One Bryant Park
                    Marathon Asset                                                   Common
                                                  38th Floor                                          24.4%
                    Management, L.P.                                                  Stock
                                                  New York, NY 10036
                                                  411 West Putnam Avenue
                    Contrarian Capital                                               Common
                                                  Suite 425                                           16.7%
                    Management, L.L.C.                                                Stock
                                                  Greenwich, CT 06830
    Vanguard                                      1585 Broadway                      Common
                    Morgan Stanley & Co. LLC                                                          10.9%
    Natural                                       New York, NY 10036                  Stock
    Resources,      Monarch Alternative Capital   535 Madison Avenue                 Common
                                                                                                      10.2%
    Inc.            LP                            New York, NY 10022                  Stock
                                                  Two Greenwich Plaza                Common
                    Silver Point Capital, L.P.                                                         7.0%
                                                  Greenwich, CT 06830                 Stock
                                                  270 Park Avenue                    Common
                    J.P. Morgan Chase & Co.                                                            6.3%
                                                  New York, NY 10017                  Stock
                    Fidelity Management &         245 Summer Street                  Common
                                                                                                       6.0%
                    Research LLC                  Boston, MA 02210                    Stock




1
       This list reflects holders of five percent or more of Vanguard Natural Resources, Inc.’s common stock.
       This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal
       Rules of Bankruptcy Procedure. By the Debtors’ Emergency Motion for Entry of an Order (I) Authorizing
       the Debtors to File a Consolidated List of 50 Largest Unsecured Creditors, (II) Authorizing Redaction
       of Certain Personal Identification Information, (III) Waiving the Requirement to File Equity Lists and
       Modifying Equity Holder Notice Requirements, (IV) Approving the Form and Manner of Notifying
       Creditors of the Commencement of the Chapter 11 Cases and Other Information, and (V) Granting
       Related Relief filed contemporaneously herewith, the debtor is requesting a waiver of the requirement
       under rule 1007 to file a list of all of its equity security holders.
2
       Outstanding warrants are not reflected in ownership.
          Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 9 of 24



                                UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                      )
 In re:                                               )    Chapter 11
                                                      )
 VANGUARD NATURAL RESOURCES, INC.                     )    Case No. 19-___________(___)
                                                      )
                          Debtor.                     )
                                                      )

                                    CORPORATE OWNERSHIP STATEMENT

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:

                     Shareholder                            Approximate Percentage of Shares Held

 Marathon Asset Management, L.P.                                              24.4%
 Contrarian Capital Management, L.L.C.                                        16.7%
 Morgan Stanley & Co. LLC                                                     10.9%
 Monarch Alternative Capital LP                                               10.2%
                                  Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 10 of 24
 Fill in this information to identify the case:
   Debtor name: Vanguard Natural Resources, Inc., et al.                                                                                                                                       □ Check if this is an amended ﬁling
   United States Bankruptcy Court for the:  Southern District of Texas
   Case number (if known):  ________________

 Official Form 204
 Chapter 11 or Chapter 9 Cases:  List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not Insiders                                                                                                                                        12/15

 A list of creditors holding the 50 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 
 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 50 largest unsecured claims.


 Name of creditor and complete mailing address,          Name, telephone number, and email address of          Nature of the claim(for example,    Indicate if claim is    Amount of unsecured claim
 including zip code                                      creditor contact                                      trade debts, bank loans,            contingent,             If the claim is fully unsecured, fill in only unsecured claim amount. If claim is 
                                                                                                               professional services, and          unliquidated, or        partially secured, fill in total claim amount and deduction for value of collateral 
                                                                                                               government contracts)               disputed                or setoff to calculate unsecured claim.
                                                                                                                                                                           Total claim, if        Deduction for value of collateral or 
                                                                                                                                                                           partially secured setoff1                                         Unsecured Claim


              PINEDALE ENERGY PARTNERS                   PINEDALE ENERGY PARTNERS
              Tyler Beaty                                Tyler Beaty
 1            6100 SOUTH YALE AVENUE                     PHONE: 918‐381‐2482                                   Trade Claim                                                                                                                       $2,382,606.31
              SUITE 800                                  FAX: 918‐392‐3281
              TULSA, OK 74136                            EMAIL: tbeaty@pinedaleep.com




                                                         WGR OPERATING LP
              WGR OPERATING LP                           Brittany Lutz
              Brittany Lutz                              PHONE: 
 2                                                                                                             Trade Claim                                                                                                                       $2,106,879.14
              1201 Lake Robbins Drive                    832‐636‐1000
              The Woodlands, TX 77380                    FAX: 
                                                         EMAIL: Brittany.Lutz@anadarko.com




                                                         XTO ENERGY INC
              XTO ENERGY INC
                                                         Janie Gamboa
              Janie Gamboa
 3                                                       PHONE: 817‐870‐2800                                   Trade Claim                                                                                                                        $978,895.89
              22777 Springwoods Village Pkwy
                                                         FAX: 817‐870‐2800
              Spring, TX 77389
                                                         EMAIL: janie_gamboa@xtoenergy.com




                                                         ENTERPRISE JONAH GAS GATHERING
              ENTERPRISE JONAH GAS GATHERING
                                                         Stephanie Moroz
              Stephanie Moroz
 4                                                       PHONE:                                                Trade Claim                                                                                                                        $543,979.50
              P.O. Box 4324
                                                         FAX: 
              Houston, TX 77210‐4324
                                                         EMAIL: JKHalladay@eprod.com




              OXY USA INC
                                                         OXY USA INC
              Katherine Rosenstein
                                                         Katherine Rosenstein
              c/o Occidental Petroleum Corporation
 5                                                       PHONE: 713‐215‐7000                                   Trade Claim                                                                                                                        $433,036.08
              5 Greenway Plaza
                                                         FAX: 713‐215‐7095
              Suite 110
                                                         EMAIL: katherine_rosenstein@oxy.com
              HOUSTON, TX 77046‐0521




                                                         WHITE ROCK OIL & GAS LLC
              WHITE ROCK OIL & GAS LLC
                                                         Robert Matejek
              Robert Matejek
 6                                                       PHONE: 214‐981‐1400                                   Trade Claim                                                                                                                        $359,263.54
              5810 TENNYSON PKWY STE 500
                                                         FAX: 214‐981‐1401
              PLANO, TX 75024
                                                         EMAIL: royaltyinfo@whiterockog.com




                                                         POWDER RIVER MIDSTREAM, LLC
              POWDER RIVER MIDSTREAM, LLC
                                                         Alan J. Brown
              Alan J. Brown
 7                                                       PHONE: 432‐682‐6800                                   Trade Claim                                                                                                                        $307,541.21
              200 N LORAINE ST #300
                                                         FAX: 
              MIDLAND, TX 79701
                                                         EMAIL: 




                                                         J‐W POWER COMPANY
              J‐W POWER COMPANY
                                                         Howard Westerman
              Howard Westerman
 8                                                       PHONE: 972‐233‐8191                                   Trade Claim                                                                                                                        $280,798.56
              15505 Wright Brothers Drive
                                                         FAX: 972‐233‐8191
              Addison, TX 75001
                                                         EMAIL: info@jwenergy.com




                                                         CORTERRA ENERGY OPERATING, LLC
              CORTERRA ENERGY OPERATING, LLC
                                                         Valerie Mitchell
              Valerie Mitchell
 9                                                       PHONE: 918‐615‐0400                                   Trade Claim                                                                                                                        $250,612.48
              1717 S BOULDER AVE #900
                                                         FAX: 918‐615‐0399
              TULSA, OK 74119
                                                         EMAIL: BCRUMP@CORTERRAENERGY.COM




                                                         GRAND RIVER GATHERING LLC
              GRAND RIVER GATHERING LLC
                                                         Brock Degeyter
              Brock Degeyter
 10                                                      PHONE: 770‐504‐5000                                   Trade Claim                                                                                                                        $247,593.25
              2300 WINDY RIDGE PARKWAY #840N
                                                         FAX: 
              ATLANTA, GA 30339
                                                         EMAIL: info@summitmidstream.com




1 The Debtors reserve the right to assert setoff and other rights with respect to any of the claims listed herein.
                                      Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 11 of 24
Debtor: Vanguard Natural Resources, Inc., et al.                                                                                                                                                                                  Case number (if known) 

  Name of creditor and complete mailing address,    Name, telephone number, and email address of         Nature of the claim(for example,    Indicate if claim is    Amount of unsecured claim
  including zip code                                creditor contact                                     trade debts, bank loans,            contingent,             If the claim is fully unsecured, fill in only unsecured claim amount. If claim is 
                                                                                                         professional services, and          unliquidated, or        partially secured, fill in total claim amount and deduction for value of collateral 
                                                                                                         government contracts)               disputed                or setoff to calculate unsecured claim.
                                                                                                                                                                     Total claim, if        Deduction for value of collateral or 
                                                                                                                                                                     partially secured setoff                                          Unsecured Claim


                                                    BACHMAN SERVICES, INC.
                BACHMAN SERVICES, INC.
                                                    Angela Bachman
                Angela Bachman
  11                                                PHONE: 405‐677‐8296                                  Trade Claim                                                                                                                        $241,463.95
                2220 South Prospect Avenue
                                                    FAX: 405‐677‐8296
                Oklahoma City, OK 73143
                                                    EMAIL: 




                                                    TOTEM WELL SERVICE, LLC
                TOTEM WELL SERVICE, LLC
                                                    PHONE: 575‐746‐6214
  12            63 Lake Arthur Hwy                                                                       Trade Claim                                                                                                                        $239,247.96
                                                    FAX: 575‐746‐6214
                ARTESIA, NM 88210
                                                    EMAIL: 




                                                    RAY WESTALL OPERATING, INC.
                RAY WESTALL OPERATING, INC.
                                                    Ray Westall
                Ray Westall
  13                                                PHONE: 575‐677‐2370                                  Trade Claim                                                                                                                        $228,124.26
                132447 Highway 82
                                                    FAX: 575‐677‐2370
                LOCO HILLS, NM 88255
                                                    EMAIL: 




                                                    VIVA ENERGY SERVICES LLC
                VIVA ENERGY SERVICES LLC
                                                    David Kimbell, Jr.
                David Kimbell, Jr.
  14                                                PHONE: 432‐552‐0800                                  Trade Claim                                                                                                                        $223,360.12
                700 Avenue E
                                                    FAX: 432‐552‐0800
                ODESSA, TX 79763
                                                    EMAIL: davidjr@burkroyalty.com




                                                    TRINITY OPERATING (USG) LLC
                TRINITY OPERATING (USG) LLC
                                                    John Garcia
                John Garcia
  15                                                PHONE: 713‐374‐1508                                  Trade Claim                                                                                                                        $221,113.27
                601 TRAVIS ST., SUITE 1900
                                                    FAX: 
                HOUSTON, TX 77002‐3253
                                                    EMAIL: John.garcia@nexteraenergy.com




                                                    HILCORP SAN JUAN, LP
                HILCORP SAN JUAN, LP
                                                    Michael D. Fertitta
                Michael D. Fertitta
  16                                                PHONE: 713‐209‐2400                                  Trade Claim                                                                                                                        $217,563.66
                1111 Travis Street
                                                    FAX: 713‐209‐2400
                HOUSTON, TX 77002
                                                    EMAIL: mfertitta@hilcorp.com




                                                    CITATION OIL & GAS CORP
                CITATION OIL & GAS CORP
                                                    Alice Zhang
                Alice Zhang
  17                                                PHONE: 281‐891‐1000                                  Trade Claim                                                                                                                        $211,977.69
                14077 Cutten Road
                                                    FAX: 281‐891‐1000
                HOUSTON, TX 77069‐2212
                                                    EMAIL: dcerny@cogc.com




                MERIT ENERGY CO                     MERIT ENERGY CO
                Terry Gottberg                      Terry Gottberg
  18            13727 Noel Road                     PHONE: 972‐701‐8377                                  Trade Claim                                                                                                                        $209,275.80
                Suite 1200, Tower 2                 FAX: 972‐701‐8377
                DALLAS, TX 75240                    EMAIL: 




                DIAMONDBACK E&P LLC                 DIAMONDBACK E&P LLC
                Randall J. Holder                   Randall J. Holder
  19            500 West Texas Ave                  PHONE: 432‐221‐7456                                  Trade Claim                                                                                                                        $200,643.33
                SUITE 1200                          FAX: 432‐221‐7456
                MIDLAND, TX 797701                  EMAIL: ap@diamondbackenergy.com




                                                    BASIC ENERGY SERVICES LP
                BASIC ENERGY SERVICES LP
                                                    Jake Havins
                Jake Havins
  20                                                PHONE: 817‐334‐4100                                  Trade Claim                                                                                                                        $193,632.44
                787 VALLEY CT 
                                                    FAX: 817‐334‐4100
                GRAND JUNCTION, CO 81505
                                                    EMAIL: ar@basicenergyservices.com




                                                    OXLEY ENERGY LLC
                OXLEY ENERGY LLC
                                                    Stephen M. Oxley
                Stephen M. Oxley
  21                                                PHONE:                                               Trade Claim                                                                                                                        $177,690.81
                13130 Memorial Dr
                                                    FAX: 713‐467‐1168
                HOUSTON, TX 77079
                                                    EMAIL: JDOMINGUEZ@OXLEYENERGY.COM




Official Form 204                                                         Chapter 11 or Chapter 9 Cases:  List of Creditors Who Have the 50 Largest Unecured Claims                                                                                  Page 2
                                   Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 12 of 24
Debtor: Vanguard Natural Resources, Inc., et al.                                                                                                                                                                                  Case number (if known) 

  Name of creditor and complete mailing address,    Name, telephone number, and email address of         Nature of the claim(for example,    Indicate if claim is    Amount of unsecured claim
  including zip code                                creditor contact                                     trade debts, bank loans,            contingent,             If the claim is fully unsecured, fill in only unsecured claim amount. If claim is 
                                                                                                         professional services, and          unliquidated, or        partially secured, fill in total claim amount and deduction for value of collateral 
                                                                                                         government contracts)               disputed                or setoff to calculate unsecured claim.
                                                                                                                                                                     Total claim, if        Deduction for value of collateral or 
                                                                                                                                                                     partially secured setoff                                          Unsecured Claim


                                                    DJH OIL AND GAS LLC
                DJH OIL AND GAS LLC
                                                    J Standefer
                J Standefer
  22                                                PHONE: 713‐228‐5911                                  Trade Claim                                                                                                                        $170,694.35
                712 MAIN ST #1900
                                                    FAX: 
                HOUSTON, TX 77002
                                                    EMAIL: jstandefer@harrisoninterests.com




                                                    Q2 ARTIFICIAL LIFT SERVICES
                Q2 ARTIFICIAL LIFT SERVICES
                                                    Doug Quinn
                Doug Quinn
  23                                                PHONE: 432‐685‐2600                                  Trade Claim                                                                                                                        $166,392.22
                3611 Hwy 158
                                                    FAX: 432‐685‐2600
                MIDLAND, TX 79706
                                                    EMAIL:  dquinn@Q2als.com




                                                    ZATTS ELECTRIC LLC
                ZATTS ELECTRIC LLC
                                                    Diana Gutierrez
                Diana Gutierrez
  24                                                PHONE: 806‐592‐7051                                  Trade Claim                                                                                                                        $165,846.60
                809 E 15th Street
                                                    FAX: 806‐592‐7050
                Denver City, TX 79323
                                                    EMAIL: zattselectic@zatts.us




                                                    PREMIER EQUIPMENT CORPORATION
                PREMIER EQUIPMENT CORPORATION
                                                    PHONE: 225‐755‐2240
  25            13918 AIRLINE HWY                                                                        Trade Claim                                                                                                                        $164,756.85
                                                    FAX: 225‐755‐2240
                BATON ROUGE, LA 70817
                                                    EMAIL: info@premierequipla.com




                                                    BP AMERICA PRODUCTION COMPANY
                BP AMERICA PRODUCTION COMPANY
                                                    PHONE: 281‐366‐2000
  26            501 Westlake Park Boulevard                                                              Trade Claim                                                                                                                        $161,758.54
                                                    FAX: 281‐366‐7584
                HOUSTON, TX 77079
                                                    EMAIL: 




                                                    RANGER WELL SERVICES, LLC
                RANGER WELL SERVICES, LLC
                                                    Pamela Benge
                Pamela Benge
  27                                                PHONE: 575‐390‐2565                                  Trade Claim                                                                                                                        $160,225.86
                119 E Washington
                                                    FAX: 
                Lovington, NM 88260
                                                    EMAIL: 




                                                    SOUTHERN PINE ELECTRIC COOP
                SOUTHERN PINE ELECTRIC COOP
                                                    PHONE: 251‐867‐5415
  28            2134 South Boulevard                                                                     Utility                                                                                                                            $157,565.74
                                                    FAX: 251‐867‐3925
                BREWTON, AL 36426
                                                    EMAIL: 




                                                    A & A TANK TRUCK CO.
                A & A TANK TRUCK CO.
                                                    PHONE: 918‐465‐3899
  29            576 SW Highway 2                                                                         Trade Claim                                                                                                                        $156,016.57
                                                    FAX: 918‐465‐3899
                Wilburton, OK 74578
                                                    EMAIL: 




                                                    GARNER PUMP & SUPPLY INC
                GARNER PUMP & SUPPLY INC
                                                    Larry Harper
                Larry Harper
  30                                                PHONE: 575‐397‐4788                                  Trade Claim                                                                                                                        $138,193.62
                3311 Industrial Drive
                                                    FAX: 575‐397‐4788
                Hobbs, NM 88240
                                                    EMAIL: gnrpmp30@hotmail.com




                                                    CUDD PUMPING SERVICES INC
                CUDD PUMPING SERVICES INC
                                                    PHONE: 832‐295‐5555
  31            2828 Technology Forest Blvd.                                                             Trade Claim                                                                                                                        $138,044.55
                                                    FAX: 832‐295‐4555
                The Woodlands, TX 77381
                                                    EMAIL: cpcinfo@cudd.com




                                                    C E HARMON OIL INC
                C E HARMON OIL INC
                                                    PHONE: 918‐663‐8515
  32            5555 E 71ST STREET STE 9300                                                              Trade Claim                                                                                                                        $135,151.71
                                                    FAX: 918‐663‐8515
                TULSA, OK 74136
                                                    EMAIL: 




Official Form 204                                                         Chapter 11 or Chapter 9 Cases:  List of Creditors Who Have the 50 Largest Unecured Claims                                                                                  Page 3
                                    Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 13 of 24
Debtor: Vanguard Natural Resources, Inc., et al.                                                                                                                                                                                  Case number (if known) 

  Name of creditor and complete mailing address,    Name, telephone number, and email address of         Nature of the claim(for example,    Indicate if claim is    Amount of unsecured claim
  including zip code                                creditor contact                                     trade debts, bank loans,            contingent,             If the claim is fully unsecured, fill in only unsecured claim amount. If claim is 
                                                                                                         professional services, and          unliquidated, or        partially secured, fill in total claim amount and deduction for value of collateral 
                                                                                                         government contracts)               disputed                or setoff to calculate unsecured claim.
                                                                                                                                                                     Total claim, if        Deduction for value of collateral or 
                                                                                                                                                                     partially secured setoff                                          Unsecured Claim


                WHITE STAR PETROLEUM II, LLC        WHITE STAR PETROLEUM II, LLC
                Jeffrey J. Zanotti                  Jeffrey J. Zanotti
  33            301 NW 63rd Street                  PHONE: 405‐418‐8000                                  Trade Claim                                                                                                                        $127,215.91
                Suite 600                           FAX: 405‐418‐8000
                OKLAHOMA CITY, OK 73116             EMAIL: kathy.raines@wstr.com




                                                    COASTAL CHEMICAL CO LLC
                COASTAL CHEMICAL CO LLC
                                                    Robyn Hartwell
                Robyn Hartwell
  34                                                PHONE: 337‐898‐0001                                  Trade Claim                                                                                                                        $126,569.44
                3520 Veterans Memorial Drive
                                                    FAX: 337‐898‐0001
                Abbeville, LA 70510
                                                    EMAIL: rhartwell@brenntag.com




                                                    REEF SERVICES LLC
                REEF SERVICES LLC
                                                    Larry Odonnell
                Larry Odonnell
  35                                                PHONE: 432‐560‐5600                                  Trade Claim                                                                                                                        $125,943.40
                7906 West Highway 80
                                                    FAX: 432‐560‐5633
                MIDLAND, TX 79706
                                                    EMAIL: 




                                                    XCEL ENERGY
                XCEL ENERGY
                                                    Scott Wilensky
                Scott Wilensky
  36                                                PHONE: 612‐ 330‐5500                                 Utility                                                                                                                            $122,858.93
                414 Nicollet Mall
                                                    FAX: 612‐ 330‐5500
                MINNEAPOLIS, MN 55401
                                                    EMAIL: customerservice@xcelenergy.com




                SHERIDAN PRODUCTION COMPANY, LLC    SHERIDAN PRODUCTION COMPANY, LLC
                Cheryl S. Phillips                  Cheryl S. Phillips
  37            1360 Post Oak Blvd.                 PHONE: 713‐548‐1000                                  Trade Claim                                                                                                                        $120,155.98
                Suite 2500                          FAX: 713‐548‐1000
                Houston, TX 77056                   EMAIL: ar@sheridanproduction.com




                                                    IMPACT! CHEM TECHNOLOGIES  INC
                IMPACT! CHEM TECHNOLOGIES  INC
                                                    PHONE: 432‐458‐3500
  38            10501 E Highway 80                                                                       Trade Claim                                                                                                                        $119,336.50
                                                    FAX: 432‐458‐3500
                MIDLAND, TX 79706
                                                    EMAIL: 




                                                    MERCER WELL SERVICE/TSWS
                MERCER WELL SERVICE/TSWS
                                                    PHONE: 903‐564‐3730
  39            616 W Main St                                                                            Trade Claim                                                                                                                        $117,247.55
                                                    FAX: 903‐564‐3206
                Whitesboro, TX 76273
                                                    EMAIL: 




                TRINITY ENVIRONMENTAL SWD LLC       TRINITY ENVIRONMENTAL SWD LLC
                Whitney Kelly                       Whitney Kelly
  40            13443 Highway 71 W                  PHONE: 512‐ 582‐8050                                 Trade Claim                                                                                                                        $116,395.76
                SUITE 200                           FAX: 512‐ 582‐8050
                BEE CAVE, TX 78738                  EMAIL: accounting@trinityenv.com




                                                    COG OPERATING LLC
                COG OPERATING LLC
                                                    Alyssa Duran 
                Alyssa Duran 
  41                                                PHONE: 432‐221‐0340                                  Trade Claim                                                                                                                        $111,058.06
                600 W. Illinois Avenue
                                                    FAX: 432‐683‐7441
                MIDLAND, TX 79701
                                                    EMAIL: aduran@concho.com




                                                    SUNSET WELL SERVICE INC
                SUNSET WELL SERVICE INC
                                                    Rita A Savala
                Rita A Savala
  42                                                PHONE: 432‐561‐8600                                  Trade Claim                                                                                                                        $110,069.97
                1507 N Dogwood Ave
                                                    FAX: 432‐561‐8600
                Gardendale, TX 79758
                                                    EMAIL: sunsetwellservice@yahoo.com




                                                    IHS GLOBAL INC
                IHS GLOBAL INC
                                                    Sari Granat
                Sari Granat
  43                                                PHONE: 303‐790‐0600                                  Trade Claim                                                                                                                        $109,998.36
                15 Inverness Way East
                                                    FAX: 303‐397‐2599
                Englewood, CO 80112
                                                    EMAIL: Sari.Granat@ihsmarkit.com




Official Form 204                                                         Chapter 11 or Chapter 9 Cases:  List of Creditors Who Have the 50 Largest Unecured Claims                                                                                  Page 4
                                      Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 14 of 24
Debtor: Vanguard Natural Resources, Inc., et al.                                                                                                                                                                                    Case number (if known) 

  Name of creditor and complete mailing address,      Name, telephone number, and email address of         Nature of the claim(for example,    Indicate if claim is    Amount of unsecured claim
  including zip code                                  creditor contact                                     trade debts, bank loans,            contingent,             If the claim is fully unsecured, fill in only unsecured claim amount. If claim is 
                                                                                                           professional services, and          unliquidated, or        partially secured, fill in total claim amount and deduction for value of collateral 
                                                                                                           government contracts)               disputed                or setoff to calculate unsecured claim.
                                                                                                                                                                       Total claim, if        Deduction for value of collateral or 
                                                                                                                                                                       partially secured setoff                                          Unsecured Claim


                                                      ENERFLEX ENERGY SYSTEMS INC
                ENERFLEX ENERGY SYSTEMS INC
                                                      Greg Stewart
                Greg Stewart
  44                                                  PHONE: 281‐345‐9300                                  Trade Claim                                                                                                                        $107,743.16
                10815 TELGE ROAD
                                                      FAX: 281‐345‐7434
                HOUSTON, TX 77095
                                                      EMAIL: info@enerflex.com




                MARKWEST ENERGY                       MARKWEST ENERGY
                1515 Araphoe Street                   PHONE: 303‐925‐9200
  45                                                                                                       Trade Claim                                                                                                                        $102,989.78
                Tower 1, Suite 1600                   FAX: 303‐290‐8769
                Denver, CO 80202                      EMAIL: 




                                                      DNOW LP
                DNOW LP
                                                      Robert Workman
                Robert Workman
  46                                                  PHONE: 307‐ 856‐6533                                 Trade Claim                                                                                                                          $96,459.14
                7402 N Eldridge Pkwy
                                                      FAX: 307‐ 856‐6533
                HOUSTON, TX 77041
                                                      EMAIL: cp1@dnow.com; ap@dbnow.com




                ENTERPRISE GAS PROCESSING LLC         ENTERPRISE GAS PROCESSING LLC
                2727 North West                       PHONE: 713‐880‐6500
  47                                                                                                       Trade Claim                                                                                                                          $93,380.76
                Suite 700                             FAX: 713‐381‐4365
                HOUSTON, TX 77008                     EMAIL: GOMgasprocessing@eprod.com




                                                      ARCHROCK SERVICES, L.P.
                ARCHROCK SERVICES, L.P.
                                                      Jeff Eskridge
                Jeff Eskridge
  48                                                  PHONE: 281‐ 836‐8155                                 Trade Claim                                                                                                                          $92,532.76
                9807 KATY FREEWAY #100
                                                      FAX: 281‐ 836‐8155
                HOUSTON, TX 77024
                                                      EMAIL:  jeff.eskridge@archrock.com




                TITANIUM  EXPLORATION PARTNERS, LLC   TITANIUM  EXPLORATION PARTNERS, LLC
                Hamel Reinmiller                      Hamel Reinmiller
  49            320 South Boston                      PHONE: 214‐751‐8900                                  A&D Post Close True Up              Unliquidated                                                                                 Undetermined
                Suite 1000                            FAX: 214‐751‐8900
                Tulsa, OK 74103                       EMAIL: reinmiller@titaniumep.com




                NEWFIELD EXPLORATION                  NEWFIELD EXPLORATION
                4 Waterway Square Price               PHONE: 281‐210‐5100
  50                                                                                                       Trade Claim                         Unliquidated                                                                                 Undetermined
                Suite 100                             FAX: 281‐210‐5101
                The Woodlands, TX 77380               EMAIL: treasury.receipts@newfield.com




Official Form 204                                                           Chapter 11 or Chapter 9 Cases:  List of Creditors Who Have the 50 Largest Unecured Claims                                                                                  Page 5
                 Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 15 of 24




    Fill in this information to identify the case and this filing:

   Debtor Name:          Vanguard Natural Resources, Inc.

   United States Bankruptcy Court for the:                                             Southern District of Texas
                                                                                                            (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐      Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐      Schedule H: Codebtors (Official Form 206H)
      ☐      Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐      Amended Schedule
      ☒      Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 50 Largest Unsecured Claims and Are
             Not Insiders (Official Form 204)
      ☒      Other document that requires a declaration Attachment to Voluntary Petition for Non-Individuals Filing for
             Bankruptcy under Chapter 11, Corporate Ownership Statement, and List of Equity Security Holders
          I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                       03/31/2019                              /s/ R. Scott Sloan
                                       MM/ DD/YYYY                           Signature of individual signing on behalf of debtor
                                                                             R. Scott Sloan
                                                                             Printed name
                                                                             President and Chief Executive Officer
                                                                             Position or relationship to debtor



Official Form 202               Declaration Under Penalty of Perjury for Non-Individual Debtors
       Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 16 of 24



               WRITTEN CONSENT IN LIEU OF MEETING OF
    THE BOARD OF DIRECTORS OF VANGUARD NATURAL RESOURCES, INC.
                            March 31, 2019

The undersigned, being the board of directors (the “Board”) of Vanguard Natural Resources, Inc.,
a Delaware corporation (the “Parent”), pursuant to the bylaws (as amended, restated, amended and
restated, supplemented or otherwise modified on or prior to the date hereof) of the Parent and
Section 141(f) of the Delaware General Corporation Law, hereby take the following actions and
adopt the following resolutions by unanimous written consent:

       WHEREAS, the Parent is the sole member of Vanguard Natural Gas, LLC, a Kentucky
       limited liability company (“VNG”);

       WHEREAS, VNG is the sole member of Vanguard Operating, LLC, a Delaware limited
       liability company (“Vanguard Operating”);

       WHEREAS, VNG is the sole member of VNR Holdings, LLC, a Delaware limited liability
       company (“VNR Holdings”);

       WHEREAS, VNG is the manager of each of Escambia Operating Co. LLC, a Delaware
       limited liability company (“Escambia Operating”), and Escambia Asset Co. LLC, a
       Delaware limited liability company (“Escambia Asset”);

       WHEREAS, Vanguard Operating is the sole stockholder of Eagle Rock Energy
       Acquisition Co., Inc. (“EREAC I”);

       WHEREAS, Vanguard Operating is the sole stockholder of Eagle Rock Energy
       Acquisition Co. II, Inc. (“EREAC II”);

       WHEREAS, EREAC I is the sole stockholder of Eagle Rock Upstream Development
       Company, Inc. (“ERUDC I”);

       WHEREAS, EREAC II is the sole stockholder of Eagle Rock Upstream Development
       Company II, Inc. (“ERUDC II,” and, collectively with EREAC I, EREAC II, and
       ERUDC I, the “Corporate Subsidiaries”);

       WHEREAS, ERUDC I is the general partner of Eagle Rock Acquisition Partnership, L.P.
       (“ERAP”);

       WHEREAS, ERUCD II is the general partner of Eagle Rock Acquisition Partnership II,
       L.P., (“ERAP II,” and, collectively, with VNG, Vanguard Operating, VNR Holdings,
       Escambia Operating, Escambia Asset, ERAP, and the Corporate Subsidiaries,
       the “Subsidiaries,” and, the Subsidiaries together with the Parent, collectively,
       the “Company”).




                                               1
       Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 17 of 24



Chapter 11 Filing

       WHEREAS, the Board considered presentations by the Company’s management
       (the “Management”) and financial, restructuring, and legal advisors (collectively,
       the “Advisors”), including, but not limited to, materials regarding the liabilities and
       liquidity situation of the Company, the strategic alternatives available to it, and the effect
       of the foregoing on the Company’s business;

       WHEREAS, the Board has had the opportunity to consult with the Management and the
       Advisors of the Company and fully consider each of the strategic alternatives available to
       the Company.

       NOW, THEREFORE, BE IT,

       RESOLVED, that, in the judgment of the Board, it is desirable and in the best interests of
       the Company, its creditors, and other parties in interest, that the Company shall be, and
       hereby is, authorized, empowered, and directed to file or cause to be filed voluntary
       petitions for relief (the “Chapter 11 Cases”) under the provisions of chapter 11 of title 11
       of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
       for the Southern District of Texas or another court of proper jurisdiction (the “Bankruptcy
       Court”); and

       RESOLVED, that the Chief Executive Officer, Chief Financial Officer, General Counsel,
       or any other duly appointed officer of the Company (collectively, the “Authorized
       Officers”), acting alone or with one or more other Authorized Officers be, and each of them
       hereby is, authorized, empowered, and directed to execute and file on behalf of the
       Company all petitions, schedules, lists, and other motions, papers, or documents (including
       the filing of financing statements) as necessary to commence the Chapter 11 Cases, and to
       take any and all action that they deem necessary, appropriate, or desirable to obtain such
       relief, including, without limitation, any action necessary, appropriate, or desirable to
       maintain the ordinary course operation of the Company’s business.

Retention of Professionals

       RESOLVED, that each of the Authorized Officers be, and hereby is, authorized,
       empowered and directed to employ the law firm of Kirkland & Ellis LLP (“Kirkland”), as
       the Company’s counsel, to represent and assist the Company in carrying out its duties under
       the Bankruptcy Code and to take any and all actions to advance the Company’s rights and
       remedies, including filing any pleadings and conducting any potential restructuring or sale
       process on behalf of the Company; and, in connection therewith, each of the Authorized
       Officers, with power of delegation, is hereby authorized, empowered, and directed to
       execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed
       an appropriate application for authority to retain Kirkland & Ellis LLP in accordance with
       applicable law;

       RESOLVED, that each of the Authorized Officers be, and hereby is, authorized,
       empowered, and directed to employ the firm of Blank Rome LLP (“Blank Rome”), as the
       Company’s co-bankruptcy counsel; and, in connection therewith, each of the Authorized
                                                 2
Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 18 of 24



Officers, with power of delegation, is hereby authorized, empowered and directed to
execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed
an appropriate application for authority to retain Blank Rome in accordance with applicable
law;

RESOLVED, that each of the Authorized Officers be, and hereby is, authorized,
empowered, and directed to employ the firm of Evercore Group L.L.C. (“Evercore”), as
the Company’s financial advisor and investment banker; and, in connection therewith, each
of the Authorized Officers, with power of delegation, is hereby authorized, empowered and
directed to execute appropriate retention agreements, pay appropriate retainers, and to
cause to be filed an appropriate application for authority to retain Evercore in accordance
with applicable law;

RESOLVED, that each of the Authorized Officers be, and hereby is, authorized,
empowered, and directed to employ the firm of Opportune LLP (“Opportune”), as the
Company’s restructuring advisor; and, in connection therewith, each of the Authorized
Officers, with power of delegation, is hereby authorized, empowered, and directed to
execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed
an appropriate application for authority to retain Opportune in accordance with applicable
law;

RESOLVED, that each of the Authorized Officers be, and hereby is, authorized,
empowered, and directed to employ the firm of Prime Clerk LLC (“Prime Clerk”), as
notice, claims, and balloting agent and as administrative advisor to represent and assist the
Company in carrying out its duties under the Bankruptcy Code, and to take any and all
actions to advance the Company’s rights and remedies; and, in connection therewith, each
of the Authorized Officers, with power of delegation, is hereby authorized, empowered,
and directed to execute appropriate retention agreements, pay appropriate retainers, and to
cause to be filed an appropriate application for authority to retain Prime Clerk in
accordance with applicable law;

RESOLVED, that each of the Authorized Officers be, and hereby is, authorized,
empowered, and directed to employ any other professionals to assist the Company in
carrying out its duties under the Bankruptcy Code; and in connection therewith, each of
the Authorized Officers, with power of delegation, is hereby authorized, empowered, and
directed to execute appropriate retention agreements, pay appropriate retainers and fees,
and to cause to be filed an appropriate application for authority to retain the services of any
other professionals as necessary; and

RESOLVED, that each of the Authorized Officers be, and hereby is, with power of
delegation, authorized, empowered, and directed to execute and file all petitions, schedules,
motions, lists, applications, pleadings, and other papers and, in connection therewith, to
employ and retain all assistance by legal counsel, accountants, financial advisors, and other
professionals and to take and perform any and all further acts and deeds that each of the
Authorized Officers deem necessary, proper, or desirable in connection with the
Company’s Chapter 11 Cases, with a view to the successful prosecution of such cases.


                                          3
       Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 19 of 24



Debtor-in-Possession Financing

      WHEREAS, reference is made to that certain Debtor-In-Possession Credit Agreement
      (together with all exhibits, schedules, and annexes thereto, as amended, amended and
      restated, supplemented or otherwise modified from time to time, the “DIP Credit
      Agreement”) dated as of, or about, the date hereof, by and among VNG, as the borrower
      (the “Borrower”) and a debtor and debtor-in-possession under chapter 11 of the Bankruptcy
      code, the Parent and certain Subsidiaries as guarantors and as debtors and debtors-in-
      possession under chapter 11 of the Bankruptcy Code, Citibank, N.A. as administrative
      agent (the “DIP Agent”), the lenders from time to time party thereto (collectively, the “DIP
      Lenders”), and the other agents referred to therein;

      WHEREAS, the Borrower has requested that the DIP Lenders provide a senior secured
      debtor-in-possession revolving credit facility to the Borrower, a portion of which shall be
      used to roll up revolving credit exposure of the DIP Lenders under the Prepetition Credit
      Agreement (as defined in the DIP Credit Agreement);

      WHEREAS, the obligation of the DIP Lenders to make the extensions of credit to the
      Borrower is subject to, among other things, the Borrower entering into the DIP Credit
      Agreement and the Borrower and the Company satisfying certain conditions in the DIP
      Credit Agreement;

      WHEREAS, the Company will obtain benefits from the DIP Credit Agreement and it is
      advisable and in the best interest of the Company that the Company enters into the DIP
      Credit Agreement and performs its obligations thereunder; and

      WHEREAS, the Company will obtain benefits from the other Loan Documents (as defined
      in the DIP Credit Agreement, the “DIP Loan Documents”) and it is advisable and in the
      best interest of the Company that it enter into each DIP Loan Document to which it is a
      party and to perform its obligations thereunder, including guaranteeing the obligations of
      the Borrower and the Company under the Loan Documents and granting security interests
      in all or substantially all of its assets.

      NOW, THEREFORE, BE IT RESOLVED, that the form, terms, and provisions of the
      DIP Credit Agreement and each other DIP Loan Document, and the transactions
      contemplated by the DIP Credit Agreement (including, without limitation, the borrowings
      thereunder) and each other DIP Loan Document, the transactions contemplated therein,
      and the guarantees, liabilities, obligations, security interests granted, and notes issued, if
      any, in connection therewith, be and hereby are authorized, adopted, and approved;

      RESOLVED, that the Company will obtain benefits from the DIP Credit Agreement and
      it is advisable and in the best interest of the Company that the Company enters into the DIP
      Credit Agreement and performs its obligations thereunder;

      RESOLVED, that the Company will obtain benefits from the other DIP Loan Documents
      and it is advisable and in the best interest of the Company that it enters into the DIP Loan
      Documents to which it is a party and performs its obligations thereunder, including


                                                4
Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 20 of 24



guaranteeing the obligations of the Borrower and the Company under the Loan Documents
and granting security interests in all or substantially all of its assets;

RESOLVED, that the Company’s execution and delivery of, and its performance of its
obligations (including guarantees) in connection with the DIP Credit Agreement and the
other DIP Loan Documents, are hereby, in all respects, authorized and approved; and
further resolved, that each of the Authorized Officers, is hereby authorized, empowered
and directed to negotiate the terms of and to execute, deliver and perform under the DIP
Credit Agreement and the other DIP Loan Documents and any and all other documents,
certificates, instruments, agreements, intercreditor agreements, security agreements,
pledge agreements, guarantees, mortgages, deeds of trust and any amendment or any other
modification of any of the foregoing (collectively, the “Related Documents”) required to
consummate the transactions contemplated by the DIP Credit Agreement and any other
DIP Loan Document in the name and on behalf of the Company, in the form approved,
with such changes therein and modifications and amendments thereto as any of the
Authorized Officers may in his or her sole discretion approve, which approval shall be
conclusively evidenced by his or her execution thereof. Such execution by any of the
Authorized Officers is hereby authorized to be by facsimile, emailed, engraved, or printed
as deemed necessary and preferable;

RESOLVED, that each of the Authorized Officers, acting alone or with one or more
Authorized Officers, be, and hereby are, authorized, empowered and directed in the name
of, and on behalf of, the Company to seek authorization to enter into the DIP Credit
Agreement and each other DIP Loan Document and to seek approval of the use of cash
collateral pursuant to a postpetition financing order in interim and final form, and any
Authorized Officer be, and hereby is, authorized, empowered, and directed to negotiate,
execute, and deliver any and all agreements, instruments, or documents, by or on behalf of
the Company, necessary to implement the postpetition financing, including providing for
adequate protection in accordance with section 363 of the Bankruptcy Code, as well as any
additional or further agreements for entry into the DIP Credit Agreement and each other
DIP Loan Document and the use of cash collateral in connection with the Company’s
Chapter 11 Cases, which agreements may require the Company to grant adequate
protection and liens to the Company’s DIP Lenders and other lenders and each other
agreement, instrument, or document to be executed and delivered in connection therewith,
by or on behalf of the Company pursuant thereto or in connection therewith, all with such
changes therein and additions thereto as any Authorized Officer approves, such approval
to be conclusively evidenced by the taking of such action or by the execution and delivery
thereof;

RESOLVED, that (i) the form, terms, and provisions of the DIP Credit Agreement and all
other DIP Loan Documents to which the Company is a party, (ii) the grant of security
interests in, pledges of, and liens on all or substantially all of the assets now or hereafter
owned by the Company as collateral (including pledges of equity, real property and
personal property as collateral) under the DIP Loan Documents, (iii) the guarantee of
obligations by the Company under the DIP Loan Documents, from which the Company
will derive value, in each case, be and hereby are, authorized, adopted, and approved, and
(iv) any Authorized Officer or other officer of the Company is hereby authorized,

                                          5
Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 21 of 24



empowered, and directed, in the name of and on behalf of the Company, to take such
actions and negotiate or cause to be prepared and negotiated and to execute, deliver,
perform, and cause the performance of, each of the transactions contemplated by the DIP
Credit Agreement, substantially in the form provided to the Board, the DIP Loan
Documents and such other agreements, fee letters, commitment letters, certificates,
instruments, receipts, petitions, motions, or other papers or documents to which the
Company is or will be a party or any order entered into in connection with the Chapter 11
Cases (collectively with the DIP Credit Agreement, the other DIP Loan Documents and
the Related Documents, the “Financing Documents”), incur and pay or cause to be paid all
related fees and expenses, with such changes, additions, and modifications thereto as an
Authorized Officer executing the same shall approve;

RESOLVED, that the Company, as debtor and debtor-in-possession under the Bankruptcy
Code be, and hereby is, authorized, empowered, and directed to incur any and all
obligations and to undertake any and all related transactions on substantially the same terms
as contemplated under the Financing Documents (collectively, the “Financing
Transactions”), including granting liens on its assets to secure such obligations and the
refinancing of the obligations outstanding pursuant to the Prepetition Credit Agreement (as
defined in the DIP Credit Agreement);

RESOLVED, that each of the Authorized Officers be, and hereby is, authorized,
empowered, and directed in the name of, and on behalf of, the Company, as debtor and
debtor in possession, to take such actions as in its discretion is determined to be necessary,
desirable, or appropriate to execute, deliver, and file: (a) the Financing Documents and
such agreements, certificates, instruments, guaranties, notices, and any and all other
documents, including, without limitation, any amendments, supplements, modifications,
renewals, replacements, consolidations, substitutions, and extensions of any Financing
Documents, necessary, desirable, or appropriate to facilitate the Financing Transactions;
(b) all petitions, schedules, lists, and other motions, papers, or documents, which shall in
its sole judgment be necessary, proper, or advisable, which determination shall be
conclusively evidenced by his/her or their execution thereof; (c) such other instruments,
certificates, notices, assignments, and documents as may be reasonably requested by the
DIP Agent and other parties in interest; and (d) such forms of deposit account control
agreements, officer’s certificates, and compliance certificates as may be required by the
Financing Documents;

RESOLVED, that each of the Authorized Officers be, and hereby is, authorized,
empowered, and directed in the name of, and on behalf of, the Company to file or to
authorize the DIP Agent to file any Uniform Commercial Code (“UCC”) financing
statements, any other equivalent filings, any intellectual property or real estate filings and
recordings, and any necessary assignments for security or other documents in the name of
the Company that either DIP Agent deems necessary or convenient to perfect any lien or
security interest granted under the Financing Documents, including any such UCC
financing statement containing a generic description of collateral, such as “all assets,” “all
property now or hereafter acquired,” and other similar descriptions of like import, and to
execute and deliver, and to record or authorize the recording of, such mortgages and deeds
of trust in respect of real property of the Company and such other filings in respect of

                                          6
      Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 22 of 24



      intellectual and other property of the Company, in each case as the DIP Agent may
      reasonably request to perfect the security interests of the DIP Agent under the Financing
      Documents;

      RESOLVED, that each of the Authorized Officers be, and hereby is, authorized,
      empowered and directed in the name of, and on behalf of, the Company to take all such
      further actions, including, without limitation, to pay or approve the payment of all fees and
      expenses payable in connection with the Financing Transactions and all fees and expenses
      incurred by or on behalf of the Company in connection with the foregoing resolutions, in
      accordance with the terms of the Financing Documents, which shall in their reasonable
      business judgment be necessary, proper, or advisable to perform the Company’s
      obligations under or in connection with the Financing Documents or any of the Financing
      Transactions and to fully carry out the intent of the foregoing resolutions;

      RESOLVED, that each of the Authorized Officers be, and hereby is, authorized,
      empowered and directed in the name of, and on behalf of, the Company, to execute and
      deliver any amendments, supplements, modifications, renewals, replacements,
      consolidations, substitutions, and extensions of the postpetition financing or any of the
      Financing Documents or to do such other things which shall in their sole judgment be
      necessary, desirable, proper, or advisable to give effect to the foregoing resolutions, which
      determination shall be conclusively evidenced by his/her or their execution thereof; and

      RESOLVED, that to the extent the Company serves as the sole member, general partner,
      managing member, equivalent manager, or other governing body of any limited liability
      company, corporation or partnership (each such entity, a “Controlled Company”), each
      Authorized Officer, as applicable, is authorized, empowered and directed to take each of
      the actions described in these resolutions or any of the actions authorized by these
      resolutions on behalf of the applicable Controlled Company.

General

      RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
      Authorized Officers, each of the Authorized Officers (and their designees and delegates)
      be, and they hereby are, authorized, empowered, and directed, in the name of and on behalf
      of the Company, to take or cause to be taken any and all such other and further action, and
      to execute, acknowledge, deliver, and file any and all such agreements, certificates,
      instruments, and other documents and to pay all expenses, including but not limited to
      filing fees, in each case as in such officer’s or officers’ judgment, shall be necessary,
      advisable or desirable in order to fully carry out the intent and accomplish the purposes of
      the resolutions adopted herein; and

      RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
      empowered to take or cause to be taken in the name and on behalf of the Company, any all
      such other and further action to carry out the intent and accomplish the purposes of the
      resolutions adopted herein as such purposes related to the Company; and




                                               7
Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 23 of 24



RESOLVED, that the Company and the Board have received sufficient notice of the
actions and transactions relating to the matters contemplated by the foregoing resolutions,
as may be required by the organizational documents of the Company, or hereby waive any
right to have received such notice; and

RESOLVED, that all acts, actions, and transactions relating to the matters contemplated
by the foregoing resolutions done in the name of and on behalf of the Company, which acts
would have been approved by the foregoing resolutions except that such acts were taken
before the adoption of these resolutions, are hereby in all respects approved and ratified as
the true acts and deeds of the Company with the same force and effect as if each such act,
transaction, agreement, or certificate has been specifically authorized in advance by
resolution of the Board; and

RESOLVED, that each of the Authorized Officers (and their designees and delegates) be,
and hereby is, authorized, empowered, and directed to take all actions, or to not take any
action in the name of the Company, with respect to the transactions contemplated by these
resolutions hereunder, as such Authorized Officer shall deem necessary or desirable in such
Authorized Officer’s reasonable business judgment, as may be necessary or convenient to
effectuate the purposes of the transactions contemplated herein; and

RESOLVED, that this consent may be executed in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts shall constitute but one and
the same consent.

                                      *****




                                         8
       Case 19-31786 Document 1 Filed in TXSB on 03/31/19 Page 24 of 24



       IN WITNESS WHEREOF, the undersigned have executed this consent as of the date first
above written and in the capacities as directors:



                                              /s/ Randall Albert

                                              Randall Albert

                                              /s/ Patrick J. Bartels, Jr.

                                              Patrick J. Bartels, Jr.

                                              /s/ W. Greg Dunlevy

                                              W. Greg Dunlevy

                                              /s/ Joseph Hurliman, Jr.

                                              Joseph Hurliman, Jr.

                                              /s/ Andrew E. Schultz

                                              Andrew E. Schultz

                                              /s/ R. Scott Sloan

                                              R. Scott Sloan

                                              /s/ L. Spencer Wells

                                              L. Spencer Wells




                       [Signature Page - Written Consent - Vanguard]
